DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Yang et al. (US Patent Appl. Pub. No. 2008/0142946 A1).
[Re claim 1] Yang discloses the semiconductor structure, comprising: a substrate (2), wherein the substrate comprises a cavity (4); conductive pillars (3) on the substrate (2), the conductive pillars (3) being spaced apart from the cavity; a semiconductor device (6) attached to a bottom surface of the cavity in the substrate, a back surface of the semiconductor device facing the bottom surface of the cavity, a front surface of the semiconductor device having a contact pad (10); a first encapsulant (12) along sidewalls of the semiconductor device (6), wherein the first encapsulant (12) is between the semiconductor device (6) and sidewalls of the cavity (4); and a first redistribution structure (14, 16, 18, 20) over the substrate (2), the first encapsulant (12), and the semiconductor device (6), the first redistribution structure comprising a conductive line (14) coupled to the contact pad (10) (see figure 1-2 and paragraphs [0023]-[0025]).
[Re claim 8] Yang discloses the semiconductor structure, comprising: a semiconductor device (6); a first molding compound (12) extending around the semiconductor device in a plan view; a first insulating layer (2) on a first side of the first molding compound, wherein a backside of the semiconductor device (6) is attached to bottom surface of a recess (4) in the first insulating layer (2); and a first redistribution structure (14, 16, 18, 20) over the first molding compound (12) and the semiconductor device (6), the first redistribution structure comprising a first conductive line (14) coupled to a contact pad (10) of the semiconductor device (6) (see figure 1-2 and paragraphs [0023]-[0025]).
Allowable Subject Matter
Claims 2-7 and 9-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 16 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device,  wherein a second molding compound along sidewalls of the first molding compound, wherein the first molding compound is between the second molding compound and semiconductor device; and a first redistribution structure over the first molding compound and the semiconductor device, the first redistribution structure comprising a conductive line coupled to the contact pad.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 17-20 depend from claim 16 so they are allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/           Primary Examiner, Art Unit 2895